RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–9, 11, 14–22, 24–34 and 36 are pending in this application.
Claims 10, 12, 13, 23 and 35 are canceled.
Claims 11, 16–21, 29, 33 and 34 are objected to.
Claims 1–9, 14, 15, 22, 24–28, 30–32 and 36 are rejected.
Response to Arguments
Applicant’s arguments, see pages 10–12, filed 11/11/2020, with respect to the rejection(s) of claim(s) 1–9, 14, 15, 22, 24–28, 30–32 and 36 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (2015/0161668), Glotzer (2015/0135071), Conducttr reference (“Conducttr Quick Start Tutorial”, March 19, 2015), and Brandstetter (2015/0310498).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–9, 14, 15, 22, 24–28, 30–32 and 36 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (2015/0161668) in view of Glotzer (2015/0135071), further in view of Brandstetter (2015/0310498), and further in view of Conducttr reference (“Conducttr Quick Start Tutorial”, March 19, 2015).
Regarding claim 1, Lee teaches an apparatus for managing non-linear transmedia content data comprising:
a memory configured to store a plurality of transmedia content data items and associated linking data which define time-ordered content links between the plurality of transmedia content data items, the plurality of transmedia content data items being arranged into linked transmedia content subsets comprising different groups of the transmedia content data items and different time-ordered content links there between (¶19, RAM as a general memory; ¶25, "one or more transmedia story objects" as well as "a collection of related transmedia story objects" are described; said collection can be scheduled and presented in a timely ordered fashion, such as chapters/episodes of a television show; ¶26, story objects can be scheduled "as a function of a time", i.e. a 
a processor, in communication with the memory (¶19, controller/processor), configured to utilize a control engine to:
receive, from an electronic device, one or more instructions to create a new time-ordered content link between at least two of the plurality of transmedia content data items; and modify the associated linking data stored in the memory to include the new time-ordered content link (¶22; ¶26; ¶33, user media device can perform playback of dynamically assembled transmedia story objects/stories, for example, via transmedia player using HTML5/Flash/Java/etc.; ¶¶28-30; ¶39, a transmedia story can be generated on one or more factors such as user interaction; different injection points for different content based on different factors which would result in a transmedia story being generated);
However, Lee does not explicitly teach wherein the time-ordered content links indicate an order in which linked transmedia items are presented; process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising at least one of: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items, or interaction characterization data pertaining to one or more interactive components of the plurality of transmedia content data items; identify, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characterization metadata that match one or more second content characteristic metadata that specifies at least one of: similar characters, similar or identical factual 
Glotzer from the same field of endeavor teaches wherein the time-ordered content links indicate an order in which linked transmedia items are presented (Fig. 5; ¶¶65–69, plurality of assets, such as one as shown in primary asset 502P of Fig. 5, can comprise a segmented plurality of time segments which are temporally segmented, which its temporal segment information can be used to assemble and be presented in proper order, such as presentation of a movie program or video; generally, segments that have specific time segments in presentation format such as a movie or video would be shown in a chronological order which is the order the segments are to be presented);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using Glotzer to present media in a properly time ordered manner in medium such as a movie or a video such that the end audience member watching such presentation would more easily follow the underlying plot or story line as referenced in a most logical order, including chronological one. By having such presentment of story line in a logical order, transmedia story management system of Lee would have been more useful to the audiences attempting to consume the transmedia story.
However, the combined teachings do not explicitly teach process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising at least one of: visual characterization data pertaining to one or more visual components of the plurality of transmedia content 
Brandstetter from the same field of endeavor teaches identify, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characterization metadata that match one or more second content characteristic metadata that specifies at least one of: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content data items of the user, wherein the one or more new transmedia content data items comprise at least one of: stories, story arcs, or story systems to be extended with new content (¶20, recommendation engine can provide recommendation of second item of media content on whether such second item of media content should be generated; for example, suggestion of a particular storyline of the most popular interstitial content item is disclosed; in order to generate such storylines for the suggested recommended storyline, the underlying system generating such storylines would at least incorporate a previously known "character" or "storylines" or "plotlines" from which to generate such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Brandstetter to create the best immersive media experiences for the consumer of the transmedia story. By having particular recommendations presented to the consumer of such transmedia story, the consumer would have found more appealing and more likely to actively engage with the narrative or story by becoming even more engrossed in the plot/storyline of the presented transmedia content.
However, the combined teachings do not explicitly teach process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising at least one of: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items, or interaction characterization data pertaining to one or more interactive components of the plurality of transmedia content data items.
Conducttr reference from the same field of endeavor teaches process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising at least one of: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items, or interaction characterization data pertaining to one or more interactive components of the plurality of transmedia content data items (pp. 19-23, transmedia content item such as SMS challenge editing is shown, where content such as interaction via SMS with respect to story telling where an audience can choose an escape method to 
notify the user of the new transmedia content data items (page 36, the new content created/edited in the Conducttr editor is provided as part of “project feed” activity history that the user is able to see).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using the Conducttr reference to provide the ability to dynamically create and edit interactivity component to a transmedia story generator as taught in Lee. By enabling interactivity component to a transmedia story management system as taught in Lee, the level of enjoyment that a particular user would find would be more enriched and more enjoyable by including additional component to the transmedia story such as interactivity in a dynamically adapting storytelling.

Regarding claim 2, Lee teaches a system comprising:
an apparatus for managing non-linear transmedia content data, the apparatus comprising: a memory configured to store a plurality of transmedia content data items and associated linking data which define time-ordered content links between the plurality of transmedia content data items, the plurality of transmedia content data items being arranged into linked transmedia content subsets comprising different groups of the transmedia content data items and different time-ordered content links therebetween (¶19, RAM as a general memory; ¶25, "one or more transmedia story 
a processor, in communication with the memory (¶19, controller/processor), configured to utilize a control engine to:
receive, from an electronic device, one or more instructions to create a new time-ordered content link between at least two of the plurality of transmedia content data items; modify the associated linking data stored in the memory to include the new time-ordered content link (¶22; ¶26; ¶33, user media device can perform playback of dynamically assembled transmedia story objects/stories, for example, via transmedia player using HTML5/Flash/Java/etc.; ¶¶28-30; ¶39, a transmedia story can be generated on one or more factors such as user interaction; different injection points for different content based on different factors which would result in a transmedia story being generated);
an electronic device configured to be in communication with the apparatus, and further configured to receive user input and thereby communicate with the processor and provide the one or more instructions to create each new time-ordered content link between the at least two of the plurality of transmedia content data items (¶22, user media device has the ability to playback and interact with transmedia story objects; ¶¶28-30; ¶39; transmedia story can be generated on one or more factors such as user interaction; different injection points for different content based on different factors which would result in a transmedia story being generated).

Glotzer from the same field of endeavor teaches wherein the time-ordered content links indicate an order in which linked transmedia content items are presented (Fig. 5; ¶¶65–69, plurality of assets, such as one as shown in primary asset 502P of Fig. 5, can comprise a segmented plurality of time segments which are temporally segmented, which its temporal segment information can be used to assemble and be presented in proper order, such as presentation of a movie program or video; generally, segments that have specific time segments in presentation format such as a movie or video would be shown in a chronological order which is the order the segments are to be presented);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using Glotzer to present media in a properly time ordered manner in medium such as a movie or a video such that the end audience member watching such presentation would more easily follow the underlying 
However, the combined teachings do not explicitly teach process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising at least one of: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items, or interaction characterization data pertaining to one or more interactive components of the plurality of transmedia content data items; identify, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characterization metadata that match one or more second content characteristic metadata that specifies at least one of: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content data items of the user, wherein the one or more new transmedia content data items comprise at least one of: stories, story arcs, or story systems, to be extended with new content; and notify the user of the new transmedia content data items.
Brandstetter from the same field of endeavor teaches identify, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characterization metadata that match one or more second content characteristic metadata that specifies at least one of: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Brandstetter to create the best immersive media experiences for the consumer of the transmedia story. By having particular recommendations presented to the consumer of such transmedia story, the consumer would have found more appealing and more likely to actively engage with the narrative or story by becoming even more engrossed in the plot/storyline of the presented transmedia content.
However, the combined teachings do not explicitly teach process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising at least one of: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items, or interaction characterization data pertaining to one or more interactive 
Conducttr reference from the same field of endeavor teaches process a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising at least one of: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items, or interaction characterization data pertaining to one or more interactive components of the plurality of transmedia content data items (pp. 19-23, transmedia content item such as SMS challenge editing is shown, where content such as interaction via SMS with respect to story telling where an audience can choose an escape method to the story of Alice is shown; i.e. SMS trigger leading to an SMS content action; particular action and message to be sent/received is shown on page 20; user data items such as a particular response leading to a different type of action and/or response from the SMS challenge is also shown on page 35, for example);
notify the user of the new transmedia content data items (page 36, the new content created/edited in the Conducttr editor is provided as part of “project feed” activity history that the user is able to see).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using the Conducttr reference to provide the ability to dynamically create and edit interactivity component to a transmedia story generator as taught in Lee. By enabling interactivity component to a transmedia story management system as taught in Lee, the level of enjoyment that a particular user would find would be more enriched and more enjoyable by including 

Regarding claim 36, Lee teaches a computer-implemented method for managing non-linear transmedia content data comprising:
providing a memory configured to store a plurality of transmedia content data items and associated linking data which define time-ordered content links between the plurality of transmedia content data items; arranging the plurality of transmedia content data items into linked transmedia content subsets comprising different groups of the transmedia content data items and different time-ordered content links therebetween (¶19, RAM as a general memory; ¶25, "one or more transmedia story objects" as well as "a collection of related transmedia story objects" are described; said collection can be scheduled and presented in a timely ordered fashion, such as chapters/episodes of a television show; ¶26, story objects can be scheduled "as a function of a time", i.e. a playlist; ¶11, transmedia content object or story objects stored within transmedia content database can include any plurality of raw content streams),
receiving one or more instructions to create a new time-ordered content link between at least two of the plurality of transmedia content data items (¶22; ¶26; ¶33, user media device can perform playback of dynamically assembled transmedia story objects/stories, for example, via transmedia player using HTML5/Flash/Java/etc.; ¶¶28-30; ¶39, a transmedia story can be generated on one or more factors such as user interaction; different injection points for different content based on different factors which would result in a transmedia story being generated);

However, Lee does not explicitly teach wherein the time-ordered content links indicate an order in which linked transmedia content items are presented; processing a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising at least one of: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items, or interaction characterization data pertaining to one or more interactive components of the plurality of transmedia content data items; identifying, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characteristic metadata that match one or more second content characteristic metadata that specifies at least one of: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content data items of the user, wherein the one or more new transmedia content data items comprise at least one of: stories, story arcs, or story systems to be extended with new content; and notifying the user of the new transmedia content data items.
Glotzer from the same field of endeavor teaches wherein the time-ordered content links indicate an order in which linked transmedia content items are presented 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using Glotzer to present media in a properly time ordered manner in medium such as a movie or a video such that the end audience member watching such presentation would more easily follow the underlying plot or story line as referenced in a most logical order, including chronological one. By having such presentment of story line in a logical order, transmedia story management system of Lee would have been more useful to the audiences attempting to consume the transmedia story.
However, the combined teachings do not explicitly teach processing a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising at least one of: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items, or interaction characterization data pertaining to one or more interactive components of the plurality of transmedia content data items; identifying, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characteristic metadata that match one or more second content characteristic metadata 
Brandstetter from the same field of endeavor teaches identifying, using a recommender engine, from the content characterization data items, one or more new transmedia content data items that are associated with one or more first content characteristic metadata that match one or more second content characteristic metadata that specifies at least one of: similar characters, similar or identical factual times, or similar or identical fictional times of previously consumed transmedia content data items of the user, wherein the one or more new transmedia content data items comprise at least one of: stories, story arcs, or story systems to be extended with new content (¶20, recommendation engine can provide recommendation of second item of media content on whether such second item of media content should be generated; for example, suggestion of a particular storyline of the most popular interstitial content item is disclosed; in order to generate such storylines for the suggested recommended storyline, the underlying system generating such storylines would at least incorporate a previously known "character" or "storylines" or "plotlines" from which to generate such stories from, which would extend into the newly generated transmedia storyline content; see also ¶¶11-12 for detailed characteristics of what transmedia content includes); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Brandstetter to create the best immersive media experiences for the consumer of the transmedia 
However, the combined teachings do not explicitly teach processing a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising at least one of: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items, or interaction characterization data pertaining to one or more interactive components of the plurality of transmedia content data items; notifying the user of the new transmedia content data items.
Conducttr reference from the same field of endeavor teaches processing a plurality of content characterization data items and a plurality of user data items for a user, the content characterization data items comprising at least one of: visual characterization data pertaining to one or more visual components of the plurality of transmedia content data items, or interaction characterization data pertaining to one or more interactive components of the plurality of transmedia content data items (pp. 19-23, transmedia content item such as SMS challenge editing is shown, where content such as interaction via SMS with respect to story telling where an audience can choose an escape method to the story of Alice is shown; i.e. SMS trigger leading to an SMS content action; particular action and message to be sent/received is shown on page 20; user data items such as a particular response leading to a different type of action and/or response from the SMS challenge is also shown on page 35, for example);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lee using the Conducttr reference to provide the ability to dynamically create and edit interactivity component to a transmedia story generator as taught in Lee. By enabling interactivity component to a transmedia story management system as taught in Lee, the level of enjoyment that a particular user would find would be more enriched and more enjoyable by including additional component to the transmedia story such as interactivity in a dynamically adapting storytelling.

Regarding claim 3, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches a plurality of electronic devices each configured to receive user input and thereby communicate with the processor and provide instructions to create time-ordered content links between at least three of the plurality of transmedia content data items (¶43, ability to use the underlying system using plurality of devices is disclosed).

Regarding claim 4, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches wherein the memory is further configured to store: the plurality of user data items associated with the user of the system (¶¶48-51, an embodiment where a transmedia event can comprise objects such as a trophy or a badge that a user would have taken certain actions for in exchange for a furtherance of a 

Regarding claim 5, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches wherein the plurality of user data items comprises at least user identification data for the user associated with the plurality of user data items (¶52, connecting a particular user to a social media website/profile to the particular user's own social media timeline is disclosed).

Regarding claim 6, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches wherein the plurality of user data items comprises a user profile for the user associated with the plurality of user data items (¶52, connecting a particular user to a social media website/profile to the particular user's own social media timeline is disclosed).

Regarding claim 7, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 6. Lee further teaches wherein the user profile comprises one or more of: user preference data pertaining to the user's preferences (¶24); user behavior data pertaining to the user's online behaviors; user interaction data pertaining to the 

Regarding claim 8, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches wherein the processor is further configured to provide a user modelling engine configured to identify user interaction of the user with the one or more content items and update the user interaction data of the user to be indicative of the one or more transmedia content items thereby interacted with (¶26, scheduling transmedia story objects can dynamically occur as a function of a user viewing history or user data; ¶43, the underlying system can keep track of the types of user interaction medium used and present the story using the particular user media device that the user has used and is likely to receive content successfully).

Regarding claim 9, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches wherein the memory is further configured to store: the plurality of content characterization data items, each content characterization data item characterizing one or more of the transmedia content data items, wherein each of the one or more transmedia content data items is associated with at least one of the content characterization data items (¶¶66-68, a content extracted from a user's social media stream can be used to directly/indirectly affect transmedia story stream; for example, a transmedia story stream can have a music playing in a background chosen based on the user's tastes; such customization of transmedia story would require identification of story objects being identified, for example, the type of music in the background the story object contains in order to directly or indirectly affect the story 

Regarding claim 14, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches wherein the time-ordered content links define a narrative order of the transmedia content data items (¶25, for example, chapters/episodes of a television show when laying out transmedia story objects; it is generally known that a TV show and numbered episodes progress a story from beginning to the end as the episodes also progress through time).

Regarding claim 15, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches wherein each time-ordered content link defines a directional link from a first transmedia content data item to a second transmedia content data item of the plurality of transmedia content data items (¶26, playlist defines from one story object to another story object which order to present to the participant the story/narrative).

Regarding claim 22, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches wherein the processor is configured to transmit transmedia content data comprising the associated linking data and one or more of the transmedia content items to the electronic device (Fig. 4; ¶22, user media device can receive transmedia story objects).



Regarding claim 25, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches wherein the electronic device is configured to accept input, via a user input interface, indicative of a subset entry point (¶¶53-54, transmedia player rendering progress bar that can be used to indicate, for example, a "chapter location", can also accept interaction or completion of user events, for example controlling a device as disclosed in ¶41).

Regarding claim 26, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches wherein the electronic device is configured to output the transmedia content data item indicated by a selected subset entry point (¶¶53-54, transmedia player rendering progress bar that can be used to indicate, for example, a "chapter location").

Regarding claim 27, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Lee further teaches wherein the electronic device is configured to 

Regarding claim 28, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 2. Conducttr reference further teaches wherein the electronic device is configured to receive input, via a user input interface, indicative of one of a plurality of transmedia content subsets when a currently output transmedia content data item is shared among the plurality of transmedia content subsets (p. 12-14, Conducttr program, which is a tool used in facilitating creation and management of transmedia story, can create individual transmedia story objects; for example, a twitter call to action as shown in p. 14 and associated content in pages 15-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the combined teachings using Conducttr reference to implement a web-based editing system where transmedia story can be created/generated. Such web-based editing system would have conferred advantages such as ease of use due to not having to install a program on local machines at all, thereby bypassing many disadvantages associated with such installation.

Regarding claim 30, Lee, Glotzer, Brandstetter and Conducttr reference teach the limitations of claim 22. Conducttr reference further teaches wherein the electronic device further comprises a communication layer, wherein the transmedia content data is received via the communication layer and instructions are provided to the processor via the communication layer (p. 5, device used for manipulating the Conducttr tool [a local 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Conducttr reference to implement a web-based editing system where transmedia story can be created/generated. Such web-based editing system would have conferred advantages such as ease of use due to not having to install a program on local machines at all, thereby bypassing many disadvantages associated with such installation.

Regarding claim 31, Lee, Glotzer, Brandstetter, Malcolm and Conducttr reference teach the limitations of claim 30. Conducttr reference further teaches wherein the communication layer is configured to check that a user account associated with the electronic device is permitted to view the transmedia content data; provide one or more instructions to create the new time-ordered content link between at least two of the plurality of transmedia content data items; or a combination thereof (p. 5, login with credentials must be provided in order to access the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further improve upon the combined teachings to provide a well-known security mechanism such as login and password for authentication for web-based applications so that only intended users may experience and enjoy such web-based applications.

Regarding claim 32, Lee, Glotzer, Brandstetter, Malcolm and Conducttr reference teach the limitations of claim 31. Conducttr reference further teaches wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further improve upon the combined teachings to provide a well-known security mechanism such as login and password for authentication for web-based applications so that only intended users may experience and enjoy such web-based applications.
Allowable Subject Matter
Claims 11, 16–21, 29, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conducttr Reference Guide (“Conducttr Author Reference Guide 3.3”, February 15, 2015) discloses the detailed innerworkings of the Conducttr tool which is a general non-linear editing program designed specifically to create and manage transmedia content. However, this reference is marked as “confidential” and even though its publication date precedes the earliest date of filing of the application and readily available on the Internet for download as referenced via the Google search engine, the See MPEP § 2128.01 (III).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458